t c no united_states tax_court keith and cherie orum petitioners v commissioner of internal revenue respondent docket no 18317-02l filed date ps filed joint federal_income_tax returns for and but did not make full payment of the tax_liabilities on date r sent ps by certified mail a notice_of_intent_to_levy and notice of your right to a hearing for ps did not file a sec_6330 i r c hearing request in response to this notice on date r sent ps a notice_of_intent_to_levy and notice of your right to a hearing for and p sent r a sec_6330 i r c hearing request dated date for and in date ps submitted an offer-in- compromise r rejected the request on the basis of financial information submitted by ps r granted ps an equivalent_hearing for and a sec_6330 i r c hearing for during the hearings r requested additional financial information from ps by date to consider an installment_agreement ps failed to timely provide the additional information r issued a decision letter for and a notice_of_determination for which concluded that the proposed collection activities would be sustained ps filed a petition to dispute the decision letter and the notice_of_determination r filed a motion to dismiss for lack of jurisdiction with respect to held the date notice_of_intent_to_levy was sent to the last_known_address of ps held further r’s motion to dismiss for lack of jurisdiction is granted ps did not file a sec_6330 i r c hearing request within days of the date notice_of_intent_to_levy see sec_6330 i r c the date notice_of_intent_to_levy did not entitle petitioners to a sec_6330 i r c hearing sec_301_6330-1 q a-b2 q a- b4 proced admin regs the decision letter subsequently issued does not provide a basis for the court’s jurisdiction under sec_6330 i r c see 116_tc_263 116_tc_255 held further r did not abuse his discretion in issuing the notice_of_determination for and the proposed collection action is sustained keith orum pro_se sean r gannon for respondent opinion haines judge respondent sent petitioner keith orum mr orum and petitioner cherie orum mrs orum a decision letter concerning equivalent_hearing under sec_6320 and or decision letter for and a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for the issues for decision are whether the court lacks jurisdiction under sec_6330 with regard to and whether there was an abuse_of_discretion in the determination that the proposed collection action for should be sustained background some of the facts have been stipulated the stipulated facts and the attached exhibits are incorporated herein by this reference at the time of the filing of the petition petitioners resided in la grange park illinois mr orum has lived at the same address his entire life mr orum is a patent attorney and mrs orum is a zookeeper petitioners filed joint federal_income_tax returns for and on date and date respectively but did not make full payments of the tax_liabilities when the returns were filed on date respondent assessed tax_liabilities of dollar_figure plus additions to tax for respondent issued petitioners three notices of demand for payment of the tax_liabilities and additions to tax on date date and date unless otherwise indicated all section references are to the internal_revenue_code as amended amounts are rounded to the nearest dollar on date respondent sent petitioners by certified mail a letter notice_of_intent_to_levy and notice of your right to a hearing for date notice the return receipt for the date notice was signed on date on date respondent assessed tax_liabilities of dollar_figure plus additions to tax for respondent issued two notices of demand for payment of the tax_liabilities and additions to tax on november and date on date petitioners entered into an installment_agreement for the payment of the and tax_liabilities petitioners did not make all of the monthly payments as required by the installment_agreement schedule by date the installment_agreement was terminated on date respondent sent petitioners a final notice--notice of intent to levy and notice of your right to a hearing for and date notice the taxes owed with statutory additions as set forth in the final notice were dollar_figure and dollar_figure for and respectively mr orum sent respondent a form request for a collection_due_process_hearing hearing request for and dated date on the hearing request petitioners stated desires continuation of payment plan will contact irs agent by phone to discuss have been working with agents in chicago mr orum proposed to settlement officer susan l vuicich ms vuicich that petitioners be permitted to satisfy the and tax_liabilities through another installment_agreement on or about date petitioners submitted a form_656 offer_in_compromise and form 433-a collection information statement for wage earners and self-employed individuals on date respondent sent mr orum a letter scheduling an equivalent_hearing for and a sec_6330 hearing for by telephone for date and requesting mrs orum’s signature on the hearing request the date letter also stated you are not entitled to a collection_due_process_hearing for according to our records a final notice was sent to you by certified mail for this year on date however you are entitled to an equivalent_hearing i have enclosed publication which explains an equivalent_hearing you marked form appealing the filed notice_of_federal_tax_lien you are not entitled to a hearing on this issue as our records show no lien has been filed you subsequently submitted an offer_in_compromise under doubt as to collectibility and effective tax_administration i have returned this offer to you under separate cover you can resubmit your offer once you are current with filing your tax returns however let me explain why your offer would not be accepted it appears that based upon the financial information you provided you have the ability to we note that the form_4340 certificate of assessments payments and other specified matters and the acs lt11 certified mail list report that this notice was sent on date pay in full over the life of the collection statute therefore there is no doubt as to collectibility the explanation you provided for effective tax_administration does not meet the economic hardship criteria for consideration of your offer our records show that you have not made any estimated payments for and you need to get current with your estimated_tax payments for in order for me to consider any collection alternatives such as an installment_agreement to resolve your tax_liabilities please make your estimated_tax payments for prior to the conference so that we can discuss any alternatives to the proposed levy action on date respondent received a facsimile of the completed hearing request containing the signatures of mr orum and mrs orum during the date hearings ms vuicich requested from mr orum additional financial information by date for the appeals_office to consider mr orum’s request for another installment_agreement such requested information included an income and expense report on a cash_basis for mr orum’s partnership for a copy of mrs orum’s pay statement copies of the last months of bank statements copies of the most recent home equity loan and motorcycle loan a breakdown of housing and transportation_expenses the amount of current state_and_local_income_taxes the amount of life_insurance premium and the amount of out-of-pocket health care costs on date ms vuicich sent mr orum computer- generated statements of account for and on date ms vuicich reported in her case activity record that petitioners had failed to provide the requested information ms vuicich also reported that mr orum was not current with his estimated_tax payments and the financial information she possessed was incomplete and unverified on date respondent sent petitioners a decision letter for the decision letter stated in part your due process hearing request was not filed within the time prescribed under sec_6320 and or however you received a hearing equivalent to a due process hearing except that there is no right to dispute a decision by the appeals_office in court under sec_6320 and or it has been determined that no relief is to be granted and that the proposed enforcement action levy is sustained you failed to provide the additional financial information as requested in order for us to consider your request for an installment_agreement further the attachment to the decision letter stated you filed joint income_tax returns for and with a balance due you were sent a final notice_of_intent_to_levy by certified mail for on date you entered into an installment_agreement for dollar_figure per month to pay taxes due for both and your first payment was due_date you did not make your monthly payments as required a final notice was sent to you by certified mail on date for and you submitted form request for a collection_due_process_hearing which was received on date your request was not received timely for you are entitled to an equivalent_hearing only for the proposed levy action for this year on date respondent also sent petitioners a notice_of_determination for the summary of determination stated it has been determine sic that no relief is to be granted and that the proposed enforcement action levy is sustained you failed to provide additional financial information as requested in order for us to consider your request for an installment_agreement the attachment to the notice_of_determination stated on your form you requested the continuation of a payment plan you raised no other issues on your written protest subsequent to making your request for a collection_due_process_hearing you submitted an offer_in_compromise form_656 under doubt as to collectibility effective tax_administration your offer was received date the settlement officer assigned to your case returned your offer because you were not in compliance with filing required tax returns we had no record of your form_1065 being filed for for orum roth the offer was returned with a letter dated date explaining this keith orum contacted the settlement officer on date to confirm the telephone conference and declined a face-to-face conference the settlement officer reviewed her letter with keith explaining the reasons why the offer would not be accepted those reason sic are as follows the reason you provided for effective tax_administration does not meet the economic hardship criteria based upon the financial information you provided it appears you have the ability to pay the liabilities in full within the statutory period for collection you had not made any estimated_tax payments for and keith provided an adequate explanation why a form_1065 for was not filed the only other partner resigned prior to the partnership dissolved but keith continued to use the partnership federal employer’s identification_number fein for reporting employment_tax returns keith said he understood why an offer could not be considered and expressed an interest in an installment_agreement a scheduled telephone conference was held on date pincite a m est with keith orum the settlement officer reviewed the information on form 433a with him and identified additional information needed in order to determine an appropriate amount for an installment_agreement the additional financial information was to be provided by date we received an estimated_tax payment for in the amount of dollar_figure on date however we have not received the additional financial information nor heard from you balancing efficient collection and intrusiveness you have failed to provide by an agreed deadline the additional financial information requested this information is necessary in order for us to consider an installment_agreement absent your willingness to provide this information alternatives to the proposed levy action such as an installment_agreement could not be considered on date petitioners sent the court a petition for lien or levy action under code sec_6320 or sec_6330 to dispute the decision letter for and the notice_of_determination for on date petitioners sent the court an amended petition pursuant to a court order on date respondent filed a motion to dismiss for lack of jurisdiction with respect to petitioners filed an objection to respondent’s motion the court held a hearing on respondent’s motion and trial for this case in chicago illinois on date in which mr orum appeared mr orum stated that he was not disputing the amounts of taxes owed for and but wanted to establish another installment_agreement to satisfy those obligations discussion i respondent’s motion to dismiss for lack of jurisdiction sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 provides that the secretary shall notify a person in writing of his or her right to a sec_6330 hearing with the appeals_office regarding the proposed levy the written notice must be given in person left at the person’s dwelling or usual place of business or sent by certified or registered mail to the person’s last_known_address sec_6330 sec_6330 provides that the prescribed notice notice_of_intent_to_levy shall be provided not less than days before the day of the first levy with respect to the amount of the unpaid tax for the taxable_period further sec_6330 provides that the notice_of_intent_to_levy shall explain that the person has the right to request a sec_6330 hearing during the 30-day period under sec_6330 where the appeals_office issues a notice_of_determination to the taxpayer following a sec_6330 hearing regarding a levy action sec_6330 provides that the taxpayer will have days following the issuance of such determination_letter to file a petition for review with this court or a federal district_court as may be appropriate 114_tc_492 this court’s jurisdiction under sec_6330 depends upon the issuance of a valid determination_letter and the filing of a timely petition for review sec_6330 117_tc_159 the parties dispute whether a valid determination_letter was issued for to give the court jurisdiction under sec_6330 respondent argues that this court should dismiss the case as to upon the grounds that the decision letter does not constitute a determination sufficient to invoke the court’s jurisdiction pursuant to sec_6330 in objecting to respondent’s motion petitioners argue that they did not receive the date notice and the date notice offered petitioners a sec_6330 hearing for because it was titled a final notice a was the date notice sent to petitioners’ last_known_address as noted above the notice_of_intent_to_levy must be given in person left at the person’s dwelling or usual place of business or sent by certified or registered mail to the person’s last_known_address sec_6330 and sec_6331 sec_301_6330-1 sec_301_6331-2 proced admin regs the regulations under sec_6330 and sec_6331 reference sec_301_6212-2 proced admin regs to define last_known_address sec_301_6330-1 sec_301_6331-2 proced admin regs under sec_6212 in general the commissioner is entitled to treat the address on a taxpayer’s most recent tax_return as the taxpayer’s last_known_address unless the taxpayer has given clear and concise notification of a different address 116_tc_255 n 91_tc_1019 sec_301 a proced admin regs although respondent did not enter the date notice into the record as proof of its mailing respondent provided petitioners’ form_4340 certificate of assessments payments and other specified matters for which reported that the notice_of_intent_to_levy was issued on date and a return receipt was signed on date that certificate is generally regarded as being sufficient proof in the absence of evidence to the contrary of the adequacy and propriety of notices and assessments that have been made 962_f2d_555 6th cir see schroeder v commissioner tcmemo_2002_190 kaeckell v commissioner tcmemo_2002_114 further respondent provided an acs lt11 certified mail list for which reported that a notice_of_intent_to_levy and notice of your right to a hearing was sent to petitioners by certified mail at lagrange park il on date see 122_tc_258 n we also note that the parties stipulated that petitioners filed a tax_return for before the date notice was issued and mr orum reported on his offer-in-compromise application that he had been current with his tax_liabilities from until mr orum stated on his form 433-a that he has lived at the same address his entire life on the basis of the record and the commissioner’s practice of using the address of a taxpayer’s most recently filed tax_return as the last_known_address we find that the address used for the date notice was petitioners’ last_known_address the only evidence that petitioners presented is testimony from mr orum that he and mrs orum did not receive the date notice that testimony is inconsistent with the evidence on the record after observing mr orum’s demeanor at trial the court found his testimony on this point not credible mr orum pointed to petitioners’ address listed on ms vuicich’s case activity report which incorrectly listed petitioners’ zip code we note that the case activity report was created after the date notice was sent to petitioners and respondent’s official certified mailing list that reported the mailing of the date notice listed the correct zip code therefore we do not accept mr orum’s testimony on this point and find that the date notice was sent to petitioners’ last_known_address b does the court lack jurisdiction over petitioners argue that the date notice offered them a sec_6330 hearing for because it was titled a final notice and the commissioner can send only one notice_of_intent_to_levy under sec_6330 we disagree sec_6330 provides in relevant part that the notice before levy shall be required only once for the taxable_period to which the unpaid tax specified in paragraph a relates petitioners misinterpret this sentence we interpret mrs orum did not appear at trial this sentence to mean that the commissioner need send only one notice_of_intent_to_levy for a taxable_period the commissioner may issue more than one notice_of_intent_to_levy to a taxpayer see sec_301_6330-1 q a-b2 q a-b4 proced admin regs although more than one notice may be issued the taxpayer is still entitled to only one hearing for the relevant tax period sec_6330 sec_301_6330-1 proced admin regs this interpretation is buttressed by the regulations under sec_6330 which provide q-b2 is the taxpayer entitled to a cdp hearing when the irs more than days after issuance of a cdp_notice under sec_6330 with respect to the unpaid tax and periods provides subsequent notice to that taxpayer that the irs intends to levy on property or rights to property of the taxpayer for the same tax and tax periods shown on the cdp_notice a-b2 no under sec_6330 only the first pre-levy or post-levy cdp_notice with respect to the unpaid tax and tax periods entitles the taxpayer to request a cdp hearing if the taxpayer does not timely request a cdp hearing with appeals following that first notification the taxpayer foregoes the right to a cdp hearing with appeals and judicial review of appeals’ determination with respect to levies relating to that tax and tax period the irs generally provides additional notices or reminders reminder notifications to the taxpayer of its intent to levy when no collection action has occurred within days of a proposed levy under such circumstances a taxpayer may request an equivalent_hearing as described in paragraph i of this section q-b4 if the irs sends a second cdp_notice under sec_6330 other than a substitute cdp_notice for a tax period and with respect to an unpaid tax for which a cdp_notice under sec_6330 was previously sent is the taxpayer entitled to a sec_6330 cdp hearing based on the second cdp_notice a-b4 no the taxpayer is entitled to only one cdp hearing under sec_6330 with respect to the tax and tax period the taxpayer must request the cdp hearing within days of the date of the first cdp_notice for that tax and tax period sec_301_6330-1 q a-b2 q a-b4 proced admin regs on date respondent sent petitioners a notice_of_intent_to_levy for at their last_known_address petitioners did not send a hearing request until date which is beyond the 30-day filing period required by sec_6330 sec_6330 does not authorize the commissioner to waive the time restrictions imposed therein kennedy v commissioner t c pincite the fact that respondent after the termination of the intervening installment_agreement sent petitioners a second notice_of_intent_to_levy on date did not entitle petitioners to a hearing as contemplated under sec_6330 see sec_301_6330-1 q a-b2 proced admin regs under the circumstances respondent was not obliged to conduct a sec_6330 hearing as contemplated under sec_6330 see sec_301_6330-1 proced admin regs in place of the sec_6330 hearing the appeals_office granted petitioners an equivalent_hearing for id thereafter the appeals_office issued a decision letter to petitioners stating that the proposed collection action was sustained id the decision letter does not constitute a notice_of_determination under sec_6330 which would provide a basis for petitioners to invoke the court’s jurisdiction for see 116_tc_263 kennedy v commissioner supra pincite this case is distinguishable from 119_tc_252 in which we held that we had jurisdiction under sec_6330 when the appeals_office issued a decision letter to the taxpayer id pincite in craig the commissioner mailed to the taxpayer a notice_of_intent_to_levy on date id pincite on date the taxpayer timely requested a sec_6330 hearing by mailing the commissioner a letter accompanied by unsigned forms id pincite on date the commissioner received signed forms but granted the taxpayer only an equivalent_hearing id pincite a decision letter was then issued to the taxpayer following the equivalent_hearing id pincite the court held that where appeals issued the decision letter to petitioner in response to his timely request for a hearing we conclude that the ‘decision’ reflected in the decision letter issued to petitioner is a ‘determination’ for purposes of sec_6330 id pincite in the instant case petitioners did not timely request a sec_6330 hearing in response to the date notice as a result we do not conclude that the decision in the decision letter is a determination for purposes of sec_6330 we will grant respondent’s motion to dismiss for lack of jurisdiction as to because the petition was not filed in response to a notice_of_determination sufficient to confer jurisdiction on the court under sec_6330 ii respondent’s determination for petitioners argue that respondent abused his discretion in the determination to sustain the proposed collection action for because respondent refused to process petitioners’ offer-in- compromise and rejected petitioners’ request for an installment_agreement as discussed above before a levy may be made on any property or right to property a taxpayer is entitled to notice_of_intent_to_levy and notice of the right to a fair hearing before an impartial officer of the appeals_office sec_6330 and b and d if the taxpayer requests a sec_6330 hearing he may raise in that hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 a determination is then made which takes into consideration those issues the verification that the requirements of applicable law and administrative procedures have been met and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 petitioners raise issues only as to collection alternatives in that they dispute respondent’s rejection of another installment_agreement and rejection of an offer-in-compromise we review the determination for an abuse_of_discretion because the underlying tax_liability is not at issue 117_tc_183 117_tc_117 respondent’s rejection of another installment_agreement for petitioners was not an abuse_of_discretion installment agreements are based upon the taxpayer’s current financial condition see administration internal_revenue_manual cch sec_5 at big_number respondent’s determination was based on information petitioners provided to ms vuicich see schulman v commissioner tcmemo_2002_129 at the sec_6330 hearing ms vuicich requested from mr orum additional financial information by date for the appeals_office to consider mr orum’s request for another installment_agreement petitioners failed to timely respond to ms vuicich’s request as discussed with mr orum at the sec_6330 hearing ms vuicich found the information provided on petitioners’ form 433a to be incomplete and unverified we find that the appeals officer could have reasonably rejected an installment_agreement proposal by petitioners on the basis of petitioners’ failure to make the required monthly payments on the initial date installment_agreement that was terminated and petitioners’ failure to timely provide the requested information to ms vuicich in order for her to consider another installment_agreement additionally respondent’s determination not to enter into an offer-in-compromise agreement with petitioners was not an abuse_of_discretion sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws the regulations set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1t b temporary proced admin regs fed reg date see sec_7122 doubt as to liability is not at issue in the instant case the secretary may compromise a liability on the ground of doubt as to collectibility when the taxpayer’s assets and income final regulations under sec_7122 were promulgated effective for offers-in-compromise pending on or submitted on or after date sec_301_7122-1 proced admin regs are less than the full amount of the assessed liability sec_301_7122-1t b i temporary proced admin regs supra additionally the secretary may compromise a liability on the ground of effective tax_administration when collection of the full liability will create economic hardship or exceptional circumstances exist such that collection of the full liability will be detrimental to voluntary compliance by taxpayers and compromise of the liability will not undermine compliance by taxpayers with tax laws sec_301_7122-1t b temporary proced admin regs supra see administration internal_revenue_service cch sec_5 at big_number taxpayer’s liability may be eligible for compromise to promote effective tax_administration if not eligible for compromise based on doubt as to liability or doubt as to collectibility and taxpayer has exceptional circumstances to merit the offer ms vuicich reviewed petitioners’ submitted financial information and determined that an offer-in-compromise was not appropriate on the basis of doubt as to collectibility and promotion of effective tax_administration ms vuicich communicated her determination to mr orum in the date letter in a later telephone conversation mr orum told ms vuicich that he understood why an offer-in-compromise could not be considered we received as an exhibit the financial information before ms vuicich and find that she could have reasonably concluded that there are sufficient income and assets to satisfy the tax_liability on the basis of respondent’s consideration of petitioners’ information we conclude that respondent’s refusal to enter into an offer-in-compromise was not an abuse_of_discretion see crisan v commissioner tcmemo_2003_318 held the commissioner’s refusal to enter into an offer- in-compromise was not an abuse_of_discretion on the basis of a review of the financial information submitted to the appeals officer as a result we hold that the determination to proceed with collection for was not an abuse of respondent’s discretion and the proposed collection action is sustained in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
